NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC.,
Plaintiff-Cross Appellant, ~
V.
SANDOZ INC., ALCON LABORATORIES, INC.,
ALCON RESEARCH, LTD., ALCON, INC., _
AND FALCON PHARMACEUTICALS, LTD.,
Defendants-AppelZants,
AND _
APOTEX INC. AND APOTEX CORP.,
Defendants-Appellants,
AND
WATSON LABORATORIES, INC.,
Defen,dant-Appellant.
2011-1619, -1620, -1635, -1639, 2012-1005, -1013
Appeals from the United States District C0urt for the
Eastern District of Texas in consolidated case n0. 09-CV-
OO97, Judge T. J0hn Wa1'd.
ON MOTION

ALLERGAN V. SANDOZ 2
ORDER
Allergan, Inc. moves for an unopposed 9-day extension
of time, until January 6, 2012, to file its response to the
appellants motion to dismiss plaintiff-cross appellants
cross appeal
Upon consideration thereof
IT ls ORDERED THAT:
The motion for an extension of time is granted
FoR THE CoURT
DEC 2 0 foll lsi Jan H0rbaly
Date J an Horbaly `
Clerk
cc: Jonathan E. Singer, Esq. _
Deanne E. Maynard, Esq. I|.8.COU8‘r LEH’EAL8F0R
Robert B. Breisblatt, Esq. mg FED Al' moon
Gary E. Ho0d, Esq.  mm
s21
§=
r-:»Y‘-2
.IAN HORBALY
CLERK